Mr. Justice VanValkenburgh
delivered the opinion of the court.
At the December term of the Circuit Court held in and for the county of Leon, in the year 1883, the plaintiff in error, Eddie Smith, alias Eddie Cox, was indicted for the ci’ime of murder. Having plead not guilty, he was tried at the same term of the court and found guilty. Counsel *840for prisoner made a motion for a new trial, which motion was refused by the court, as appears by the minutes of the court in the record. Counsel for defendant subsequently procured a writ of error to this court. What is called a bill of exceptions is embodied in the record dated the tenth day of January, 1884, the court having adjourned sine die on the 24th day of December, 1883, and no order extending the time having been asked for or made. The certificate of the judge holding the court is in the following language: “ The court does now sign and seal the foregoing as the bill of exceptions in said cause on this 10th January, 1884, when it is first presented, but cannot sign- it as of the day when it should have been presented, to wit: on the 24th day of December, 1883, when the court adjourned sine die, because no application was made to tlu court before its final adjournment for any time to -perfect an appeal or to prepare a bill of exceptions.
“ Signed and sealed this January 10,1884.
[Seal] “D. S. Walker, Judge.”
In the record there is no exception taken to any ruling of the court, signed by the Judge, which of itself would make a bill of exceptions.
The statute of this State in respect to the duty of the Judges of the Circuit Court in the matter of granting bills of exceptions, is as follows: “ It shall be the duty of the Judges of the Circuit Courts of this State, upon the trial of any person or persons charged with crime or a misdemeanor in said court, to sign and seal, upon request, any bill of exceptions taken during the progress of the cause and tendered to the court, Provided,” &c.
The ninety-seventh rule of Circuit Court Rules, provides as follows:
“ The bill of exceptions shall be made up and signed during the term of the court, at which the verdict is rendered *841or trial had, unless by special order further time is allowed. In case such special order is made, it shall be entered in the minutes, and in making up the bill of exceptions the fact that such an order was made shall be mentioned therein, or shall otherwise appear in the record.”
In this case no bill of exceptions “ was taken during the progress of the cause,” as provided by statute, nor was any order made under the rule by which “ further time is allowed.” There is no exception properly taken in the record aside from the bill of exceptions, and there is no bill of exceptions as known to the law.
In the case of Price & Wife vs. Sanchez, 8 Fla., 136, this court decides that it would not reverse a case when the facts are not presented by a bill of exceptions, and this rule has been adhered to by this court continuously. Broward vs. State, 9 Fla., 422; Barden vs. L’Engle, 13 Fla., 571, 602; Potsdamer vs. State, 17 Fla., 895.
The judgment must be affirmed.